Citation Nr: 1211487	
Decision Date: 03/30/12    Archive Date: 04/05/12

DOCKET NO.  08-22 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of cerebral vascular accident.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran and B.B.


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1974 to March 1975 and from March 2003 to April 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision in which the RO denied entitlement to service connection for residuals of cerebral vascular accident.  The Veteran perfected a timely appeal.

The Veteran and a witness testified at an October 2011 Travel Board hearing before the undersigned Veteran's Law Judge.  A copy of the transcript of that hearing has been reviewed and associated with the record. 

As a final preliminary matter the Board notes that a review of the Virtual VA paperless proceeding system does not reveal any additional documents pertinent to the present appeal. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board has determined that further development of the Veteran's claim is warranted.  

The Veteran has alleged that his pre-existing hypertension and bilateral iliac artery blockage was permanently worsened as a result of his military service.  Specifically, the Veteran has asserted that because he was not given surgery while he was on active duty, he suffered from a stroke.  

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003.  The Court and Federal Circuit Court have adopted the General Counsel's position.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding (by clear and unmistakable evidence) that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

The law provides that an increase in disability must consist of worsening of the enduring disability.  Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

A "lasting worsening of the condition" that is, a worsening that existed not only at the time of separation but one that still exists currently is required.  See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996).  Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

A review of the evidence shows that the Veteran was not physically examined prior to being called to active duty on March 15, 2003.  Therefore, the Veteran's hypertension and bilateral iliac artery blockage were not "noted" prior to his entrance into military service for the period of March 15, 2003, to April 16, 2004.  

Given these factors, a remand is required for a VA examination and opinion to determine whether the Veteran's hypertension and bilateral iliac artery blockage preexisted the Veteran's military service and if so, whether they were permanently aggravated by service beyond their normal progression.  38 U.S.C.A. §§ 1111, 1153; 38 C.F.R. §§ 3.304(b), 3.306(a); Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004). 

The Board notes that there is some confusion as to whether the Veteran has been scheduled for and or reported for a VA examination in the past.  A July 2008 Statement of the Case shows that the Veteran failed to report for a March 2005 VA examination scheduled at the VAMC in Dublin.  However, the Veteran testified at his October 2011 Board hearing that he appeared for a February 2005 VA examination.  An October 2011 written statement from the Veteran's friend indicates that he drove the Veteran to the VAMC in Dublin for an examination in February 2005.  The friend reported wheeling the Veteran to an area where he saw a provider who performed the Veteran's examination.  In addition, in an August 2009 written statement the Veteran indicated that he reported for a VA examination on March 24, 2005.  A review of the claims file shows no record of a March or February 2005 VA examination.  

As such, upon remand, the Veteran should be scheduled for a VA examination in order to obtain a VA medical opinion.  In addition, in light of the Veteran's contention that he attended previous VA examinations the RO/AMC should ensure that there are no outstanding VA records of treatment or examination for the Veteran at the VAMC Dublin.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the Dublin VA medical center and all of its affiliated outpatient clinics.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  Please advise the Veteran that he may submit medical evidence showing that he developed hypertension and bilateral iliac artery blockage prior to entering active military service in March 2003; and that he may submit a statement from a medical doctor addressing the etiology of his hypertension and bilateral iliac artery blockage and, if such conditions preexisted such service, whether either condition was permanently worsened beyond its natural progress due to his active service. 

3.  After completion of the above development, arrange for a VA examination with an appropriate medical examiner.  The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

If deemed appropriate by the examiner, the Veteran may be scheduled for further examinations.  All indicated tests and studies must be performed. 

The examiner should obtain from the Veteran a full medical history pertaining to the Veteran's pre-service, in-service, and post-service symptoms and treatment for his hypertension and bilateral iliac artery blockage.  

The examiner should offer an opinion on the follow questions:

(1) Is it clear that the Veteran had hypertension and bilateral iliac artery blockage before entering his period of active military service from March 15, 2003, to April 16, 2004?

(2) If the Veteran did have hypertension and bilateral iliac artery blockage before entering his period of active military service from March 15, 2003, to April 16, 2004, is it clear that such conditions were aggravated (permanently worsened) during, or as a result of, that period of active military service? 

If there was an aggravation (permanent worsening) of the Veteran's preexisting hypertension and bilateral iliac artery blockage during, or as a result of, such active military service, is it clear this aggravation was due to the natural progress of such conditions?

(3) If it is not clear that the Veteran had hypertension and bilateral iliac artery blockage before entering his period of active military service from March 15, 2003, to April 16, 2004, is it at least as likely as not (50 percent probability or greater) that any current hypertension and bilateral iliac artery blockage and/or residuals of a cerebral vascular accident began during active military service or is related to any incident of service?

In rendering all of the opinions requested above, the VA examiner should review all pertinent lay and medical evidence and should specifically consider the following: (1) the March 2003 private note from the Veteran's doctor which indicates that the Veteran will require surgery on his blocked aorta and iliac arteries to return to his functions as normal (2) the June 2003 Medical Evaluation Board report (3) June 2003 report of medical examination (4) and the November 2004 private treatment record from ING.  

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is requested to provide a complete rationale for his or her opinion, based on his or her clinical experience, medical expertise, and established medical principles.  

4.  After completion of the above action, and any additional notification and/or development deemed warranted, readjudicate the claim, in light of all pertinent evidence and legal authority.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


